LEVINE, Justice,
dissenting.
I respectfully dissent. The absence of significant communication was remedied, belatedly, but assuredly, by a father who obviously cared for his child and demonstrated that care by his ongoing involvement in her life until separated, not by divorce, but by close to two thousand miles of geography. Had the mother remained in California with the child, I am confident that no termination of parental rights would have occurred. Had the father been able to make regular child support payments, I am certain that no termination of parental rights would have occurred. But, the mother moved to North Dakota with the child and the father lost his job. Either event would traumatize the most loving parent — a combination of the two should be viewed as justifiable cause for no contact by the father with his child.
The financial distress in as depressed a section of the country as California is a circumstance over which the father has no control. The California court recognized this and the majority ought to as well. And the mother’s failure to give her telephone number to the father ought to estop her from arguing (and the majority from agreeing) that the father could have gotten her number elsewhere. We are, after all, talking about the termination of a fundamental right, the right to a parental relationship. Stanley v. Illinois, 405 U.S. 645, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972).
I would reverse the order terminating the father’s rights and granting the stepfather’s request for adoption.
MESCHKE, J., concurs.